            Case MDL No. 2963 Document 171 Filed 08/31/20 Page 1 of 4



                                    BEFORE THE
                          UNITED STATES JUDICIAL PANEL ON
                             MULTIDISTRICT LITIGATION

IN RE: HARTFORD COVID COVID-19
BUSINESS INTERRUPTION PROTECTION                                             MDL No. 2963
INSURANCE LITIGATION

                              RESPONSE TO SHOW CAUSE ORDER

       Plaintiff in Firenze Ventures LLC d/b/a Firenze Italian Street Food v. Twin City Fire

Insurance Company d/b/a The Hartford, case number 20-cv-4226, a proposed class action filed

in the Northern District of Illinois, files this Response to Show Cause Order in opposition to

addressing this matter through multi-district litigation.1 This panel issued an order on August 12,

2020, in MDL No. 2942 denying transfer, and ordering the parties to show cause why actions

should not be centralized in insurer-specific MDLs. (Dkt. 772). This case was not one of those

listed, due to the date when it was removed from state court.

       MDL treatment is inappropriate for business interruption insurance litigation against The

Hartford primarily because of the variances in policies and in relevant state law. For example,

the definition of “direct physical loss” or “damage to property” is central to this dispute, and

there is great variance throughout the United States as to what these terms mean, even when the

policy language is similar.

       In some states, case law supports that the presence of COVID-19 causes a direct physical

loss and damage to property. In Studio 417, Inc. v. The Cincinnati Insurance Company,

20cv03127, 2020 U.S. Dist. LEXIS 147600 (W.D.Mo., Aug. 12, 2020), a court applying

Missouri law held that the presence of COVID-19 on premises causes direct loss or damage to



       1
      Counsel for The Hartford in this matter has also stated on the record that they oppose
MDL centralization. Firenze v. Twin City, 20-cv-4226, Dkt. 24.
            Case MDL No. 2963 Document 171 Filed 08/31/20 Page 2 of 4



property. The court recognized that asbestos contamination was analogous (2020 U.S. Dist.

LEXIS 147600, **14, 17) and rejected the notion that structural damage to property is necessary

for there to be loss or damage (2020 U.S. Dist. LEXIS 147600, **15, 17, 20). It expressly found

that there were differences in state law on the issue, but held that if contamination by asbestos,

dangerous insects, or other noxious matter is considered to cause property damage under

applicable state law, COVID-19 is in the same category. Accord, K.C. Hopps v. Cincinnati Ins.

Co., 20cv00437, 2020 U.S. Dist. LEXIS 144285 (W.D.Mo., August 12, 2020). Similarly, the

Illinois Supreme Court has held that “it would be incongruous to argue there is no damage to

other property when a harmful element exists throughout a building or an area of a building

which by law must be corrected and at trial may be proven to exist at unacceptably dangerous

levels.” Board of Educ. Of City of Chicago v. A, C and S, Inc., 131 Ill.2d 428, 446, 546 N.E.2d

580, 588 (1989); cf Mama Jo's, Inc. v. Sparta Insurance Co., No. 18-12887, 2020 U.S. App.

LEXIS 26103, at *24 (11th Cir. Aug. 18, 2020) (a direct physical loss requires an actual physical

change in the insured property, and therefore, clean up costs are not covered).

       There is a lack of precedent for the COVID-19 pandemic, so analogizing to similar

instances of direct physical loss is necessary. However, the definitions of direct physical loss and

damage to property have been interpreted to mean different things in different jurisdictions

throughout the United States so many times that it would be impossible to summarize here.

       For example, in some states, the presence of mold – an analogous harm – does not

constitute “property damage.” Universal Image Prods. v. Fed. Ins. Co., 475 Fed. Appx. 569, 574

(6th Cir. 2012) (Michigan law); Mastellone v. Lightning Rod Mut. Ins. Co., 175 Ohio App. 3d

23, 884 N.E.2d 1130, 1144 (2008) (Ohio law). However, Illinois has held that mold does cause

property damage. USAA Cas. Ins. Co. v. McInerney, 2011 IL App (2d) 100970, 960 N.E.2d 655;
            Case MDL No. 2963 Document 171 Filed 08/31/20 Page 3 of 4



see also Liristis v. American Family Mutual Insurance Co., 204 Ariz. 140, 143, 61 P.3d 22, 25

(Ct. App. 2002) (Arizona law).

       In addition, not all Hartford policies use the same forms, even within a single state.

Thus, Firenze’s policy contains limited express virus coverage. Other policies exclude all

coverage for virus.

       MDL treatment of all cases involving a single insurer is detrimental to plaintiffs and class

members whose claims arise under the law of favorable states, such as Illinois, and whose policy

provisions are more likely to be construed as affording coverage.

       Thus, the relevant policy language is not the same and the effective meaning of the

language varies based on precedent from state to state. Therefore, MDL treatment would be

inappropriate unless the MDL proceeding is limited to cases involving a specific insurer and the

law of a specific state, and is possibly inappropriate on any basis.




                                              Respectfully submitted,

                                              /s/Daniel A. Edelman
                                              Daniel A. Edelman
Daniel A. Edelman
Cathleen M. Combs
Dulijaza (Julie) Clark
Bryan G. Lesser
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com
Atty. No. 41106 (Cook)

Patrick Wartan
TAFT, STETTINIUS & HOLLISTER, LLP
           Case MDL No. 2963 Document 171 Filed 08/31/20 Page 4 of 4



111 E. Wacker Drive, Suite 2800
Chicago, IL 60601-3713
(312) 527-4000
(312) 966-8589 (FAX)
pwartan@taftlaw.com
Atty. No. 29143 (Cook)

William C. Wagner
TAFT, STETTINIUS & HOLLISTER, LLP
One Indiana Square, Suite 3500
Indianapolis, Indiana 46204-2023
(317) 713-3500
(317) 715-4537 (FAX)
WWagner@taftlaw.com
